[Cite as Parma v. Odolecki, 2017-Ohio-2979.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104160




                                      CITY OF PARMA
                                                     PLAINTIFF-APPELLEE

                                               vs.

                              DOUGLAS E. ODOLECKI
                                                     DEFENDANT-APPELLANT




                               JUDGMENT:
                    AFFIRMED IN PART, VACATED IN PART,
                             AND REMANDED


                                   Criminal Appeal from the
                                    Parma Municipal Court
                        Case Nos. 2014 CRB 02839 and 2015 CRB 30555

        BEFORE: Laster Mays, J., Boyle, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: May 25, 2017
                                -i-
ATTORNEY FOR APPELLANT

John W. Gold
P.O. Box 804
Brunswick, Ohio 44212


ATTORNEYS FOR APPELLEE

Timothy G. Dobeck
Law Director

By:   L. Christopher Frey
      John Spellacy
Assistant City Prosecutors
City of Parma - Law Department
6611 Ridge Road
Parma, Ohio 44129
ANITA LASTER MAYS, J.:

       {¶1}      Defendant-appellant, Douglas E. Odolecki (“Odolecki”), appeals his

convictions for violation of municipal ordinances for two counts of obstructing official

business, and one count each of disorderly conduct and misconduct at the scene of an

emergency. Odolecki was sentenced to a total of 240 days in jail. After a thorough

review of the record, we affirm in part, vacate in part, and remand.

I.       Background and Facts

       {¶2}   Odolecki purports to be a journalist and law enforcement accountability

activist who operates under the name Greater Cleveland Cop Block. Odolecki was cited

for two separate incidents, and both incidents involved Odolecki’s cell phone recording of

police activities. There is also police dashcam video evidence for the OVI checkpoint.

       A.     June 13, 2014 — OVI Checkpoint

       {¶3} On June 13, 2014, the city of Parma Police Department (“Parma PD”) was

conducting an OVI checkpoint near the intersection of State and Tuxedo Roads in the city

of Parma. Odolecki stood on the sidewalk at the intersection of Brookpark and State

Roads, a few blocks north of the checkpoint, holding a sign reading “Checkpoint Ahead —

Turn Now” and periodically vocally warning drivers. The Parma PD asserts that several

vehicles altered their course to avoid turning onto Brookpark toward the checkpoint area

due to Odolecki’s activities.

       {¶4} Two officers approached Odolecki and informed him that the purpose of the
OVI checkpoint was to educate the public of the dangers of drinking and driving, and that

pursuant to advice from their law department, Odolecki could remain at the location with

the sign, but must remove the words “turn now.” Odolecki refused and was arrested for

obstructing official business, Parma Codified Ordinances (“PCO”) 606.14.

       B.     July 29, 2015 — Emergency Scene

       {¶5}   On July 29, 2015, Odolecki was riding his bicycle over the traffic and

pedestrian bridge over a wooded ravine on Snow Road approaching the intersection at

South Park Road. As Odolecki crossed the bridge, he observed two police vehicles and

three police motorcycles with emergency lights activated in a small, park-like area just past

the end of the bridge on the other side of the street, to his left. Police were responding to a

911 call from a mother advising that her 17-year-old autistic son was attempting to commit

suicide by jumping off the bridge.

       {¶6}    A young man, approximately six-foot three inches tall and 300 pounds, was

sitting on a guard rail and several officers were speaking with him. The young man’s

mother and her three young daughters, each under eight years of age, were also at the scene.

 Odolecki began recording the encounter with his cellular telephone from the other side of

the street.

       {¶7}    Odolecki then crossed the street and began recording directly adjacent to the

scene. An officer advised Odolecki that the young man was having a “bad day” and asked

if he could “do that another time.” Odolecki responded that he could not. Police Sgt.

Gillissie approached Odolecki and asked that Odolecki remove himself.                Odolecki
responded that he was in a public place, and alleges that he was physically contacted by

Sgt. Gillissie.

       {¶8} Odolecki moved across the street to the adjacent corner, loudly commenting

on the police activities, including the statements, “this guy likes to violate peoples’ rights”

and “say hello to Youtube motherf**ker.”         Sgt. Gillissie yelled across the street that

Odolecki was offending small children and was again warned about a disorderly conduct

charge. Odolecki responded that “you’re offending people with your presence.”

       {¶9} Odolecki was arrested and cited for (1) obstructing official business (PCO

606.14), (2) disorderly conduct (PCO 606.14), and (3) misconduct at the scene of an

emergency (PCO 648.07). Officers stated Odolecki interfered with their ability to do their

jobs, because the young man was suicidal and autistic. Police were required to leave the

crisis response situation to address Odolecki’s actions.

       C.         Trial

       {¶10}        The cases were consolidated for trial. After a jury trial, Odolecki was

convicted of all counts and sentenced to a 240-day jail term. The instant appeal followed.

II.    Assignments of Error

       {¶11} Odolecki advances 11 assignments of error:

       I.    Appellant’s conviction for obstruction of official business on June 13,
       2014 was against the manifest weight of the evidence because the act of
       holding a sign warning motorists of a nearby OVI checkpoint does not
       hamper or impede the operation of that checkpoint.

       II.    Appellant’s conviction for obstruction of official business was against
       the manifest weight of the evidence because the act of holding a sign on a
       street corner that reads “DUI checkpoint ahead — turn now” is speech
protected by the First Amendment, entitling appellant to the affirmative
defense of privilege.

III.    The trial court abused its discretion when it excluded evidence that
appellant was exercising his privilege to protest against the city of Parma’s
unconstitutional OVI checkpoint scheme and such error was not harmless
because it deprived appellant of the opportunity to establish an affirmative
defense.

IV.       The appellant’s conviction for obstruction of official business,
misconduct at the scene of an emergency and disorderly conduct on July 29,
2015 was against the manifest weight of the evidence because act of filming
the city of Parma police in the performance of their duties is conduct
protected by the First Amendment entitling appellant to the affirmative
defense of privilege.

V.      The city of Parma failed to prove the mens rea condition of
misconduct at the scene of an emergency.

VI.     The city of Parma failed to prove that Mr. Odolecki engaged in
meddlesome or osteperous conduct at the scene of an emergency.

VII.       Mr. Odolecki’s conviction for misconduct at the scene of an
emergency must be reversed because as a journalist he is exempt from the
statute’s application.

VIII. Telling the city of Parma police to say hello to Youtube motherf**ker
is speech protected by the First Amendment and entitles appellant to the
affirmative defense of privilege as it pertains to his convictions for
obstruction of official business, misconduct at the scene of an emergency and
disorderly conduct on July 29, 2015.

IX. The trial court committed reversible error when it denied appellant’s
Rule 29 motion for acquittal at the close of the city’s case in chief.

X.      The trial court abused its discretion when it admitted video from
incidents involving persons other than appellant which had no connection to
the events at issue for the purpose of proving intent pursuant to Evid.R.
404(B).

XI.    The trial court abused its discretion when it imposed consecutive
sentences without making statutorily mandated findings in support thereof
       and advocated for the use of violence against the appellant.

III.   Law and Analysis

       A.      Sufficiency and Manifest Weight of the Evidence

       {¶12} The crux of Odolecki’s arguments in assigned errors I through IX is that his

convictions are against the manifest weight and sufficiency of the evidence. We combine

those errors for analysis.

       {¶13}    “A claim that a conviction is unsupported by sufficient evidence tests

whether the state has met its burden of production at trial.” State v. Rudd, 8th Dist.

Cuyahoga No. 102754, 2016-Ohio-106, ¶ 32, citing State v. Hunter, 8th Dist. Cuyahoga

No. 86048, 2006-Ohio-20, ¶ 41, citing Thompkins at 390. The question is not whether the

prosecution’s evidence “is to be believed, but whether, if believed, the evidence admitted at

trial supported the conviction.” Rudd at ¶ 32, citing State v. Starks, 8th Dist. Cuyahoga

No. 91682, 2009-Ohio-3375, ¶ 25. The court must view the evidence in a light most

favorable to the prosecution and determine whether “‘any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.’” State v.

Leonard, 104 Ohio St. 3d 54, 2004-Ohio-6235, 818 N.E.2d 229, ¶ 77, quoting State v.

Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶14} In entertaining a manifest weight challenge, we sit as a thirteenth juror and

intercede only where it is apparent that “a jury has ‘lost its way.’” State v. Stewart, 8th

Dist. Cuyahoga No. 86411, 2006-Ohio-813, ¶ 11, quoting State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). The weight-of-the-evidence standard “addresses
the evidence’s effect of inducing belief.” Rudd at ¶ 61, quoting State v. Wilson, 113 Ohio

St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing Thompkins at 386-387.

              1.       June 13, 2014 — Obstruction of Official Business

      {¶15}        PCO 606.14 parrots R.C. 2921.31:1

         (a) No person, without privilege to do so and with purpose to prevent,
      obstruct, or delay the performance by a public official of any authorized act
      within the public official’s official capacity, shall do any act that hampers or
      impedes a public official in the performance of the public official’s lawful
      duties.

         (b)     Whoever violates this section is guilty of obstructing official
      business. Except as otherwise provided in this division, obstructing official
      business is a misdemeanor of the second degree. If a violation of this section
      creates a risk of physical harm to any person, obstructing official business is a
      felony to be prosecuted under appropriate state law. (R.C. 2921.31)

      {¶16}        Odolecki argues that the Parma PD failed to prove the requisite elements

of the ordinance. We recently addressed the elements of obstruction:

      Obstructing official business as defined in R.C. 2921.31(A) has five essential
      elements: “‘(1) an act by the defendant, (2) done with the purpose to prevent,
      obstruct, or delay a public official, (3) that actually hampers or impedes a
      public official, (4) while the official is acting in the performance of a lawful
      duty, and (5) the defendant so acts without privilege.’” Brooklyn v. Kaczor,
      8th Dist. Cuyahoga No. 98816, 2013-Ohio-2901, ¶ 7, quoting State v. Kates,
      169 Ohio App. 3d 766, 2006-Ohio-6779, 865 N.E.2d 66, ¶ 21 (10th Dist.).
      See also State v. Dice, 3d Dist. Marion No. 9-04-41, 2005-Ohio-2505, ¶ 19,
      and State v. Brickner-Latham, 3d Dist. Seneca No. 13-05-26, 2006-Ohio-609,
      ¶ 25.

State v. Morris, 8th Dist. Cuyahoga No. 103561, 2016-Ohio-8325, ¶ 14.



          R.C. 2921.31(B) provides that obstruction creating a risk of physical harm elevates to a
       1


fifth-degree felony, while PCO 606.14(b) indicates the physical harm elevation is pursuant to
appropriate state law.
       {¶17} The city of Parma argues that the purpose of an OVI checkpoint is to educate

the public and deter impaired driving.2 Odolecki’s signs and purported verbal statements

to drivers interfered with the ability of the officers to perform their duties.

       {¶18}      The Fourth Amendment search and seizure constitutionality of OVI

checkpoints was affirmed by the United States Supreme Court in Michigan Dept. of State

Police v. Sitz, 496 U.S. 444, 110 S. Ct. 2481, 110 L. Ed. 2d 412 (1990). The court applied

the balancing test established in Brown v. Texas, 443 U.S. 47, 50-51, 99 S. Ct. 2637, 61
L. Ed. 2d 357 (1979):

       Consideration of the constitutionality of such seizures involves weighing of
       the gravity of the public concerns served by the seizure, the degree to which
       the seizure advances the public interest, and the severity of the interference
       with individual liberty.

Sitz at 50.

       {¶19}     The court determined that, while the checkpoints infringe on Fourth

Amendment rights, the invasion is minimal when weighed against the safety consideration

of protecting the public from drunk drivers. The court also acknowledged that to maintain

the balance, guidelines must be enacted, a feat left to the states that elect to conduct

checkpoints.

       {¶20} Ohio upheld the use of sobriety checkpoints with constitutional guide posts

in State v. Orr, 91 Ohio St. 3d 389, 2001-Ohio-50, 745 N.E.2d 1036. See also State v.



           “All vehicles passing through a checkpoint would be stopped and their drivers briefly
        2


examined for signs of intoxication.” Michigan Dept. of State Police v. Sitz, 496 U.S. 444, 447, 110
S. Ct. 2481, 110 L. Ed. 2d 412 (1990).
Bauer, 99 Ohio App. 3d 505, 651 N.E.2d 46 (10th Dist.1994); State v. Bryson, 142 Ohio

App.3d 397, 402, 755 N.E.2d 964 (8th Dist.2001).

        “Where there is no consent, probable cause, or Terry-type[3] reasonable and
        articulable suspicion, a vehicle stop may be made only where there minimally
        exists (1) a checkpoint or roadblock location selected for its safety and
        visibility to oncoming motorists; (2) adequate advance warning signs,
        illuminated at night, timely informing approaching motorists of the nature of
        the impending intrusion; (3) uniformed officers and official vehicles in
        sufficient quantity and visibility to ‘show the police power of the
        community;’ and (4) a predetermination by policy-making administrative
        officers of the roadblock location, time, and procedures to be employed,
        pursuant to carefully formulated standards and neutral criteria.” State v.
        Goines, 16 Ohio App. 3d 168, 170-171, 474 N.E.2d 1219, 1221-1222
        (1984), quoting State v. Hilleshiem, 291 N.W.2d 314, 318 (Iowa 1980).

Id. at 509.

       {¶21} The Ohio State Highway Patrol’s best practices guidelines advise that media

releases are to be published alerting the public of the time and place of         upcoming

checkpoint operations.          Most local enforcement agencies have adopted the practice.

Compare Ashtabula v. Presciano, 11th Dist. Ashtabula No. 2011-A-0068, 2012-Ohio-3418,

¶ 31, citing Bauer, supra at 512 (questioning whether the pre-checkpoint publicity is a

constitutional requirement under Sitz.)

       {¶22} A checkpoint must be positioned so that vehicles that do not wish to enter
the checkpoint area must be able to exit or otherwise remove themselves. State v. Graham,
8th Dist. Cuyahoga No. 57622, 1990 Ohio App. LEXIS 4744, *13 (Nov. 1, 1990). See,
e.g., Bryson, supra, where we affirmed the trial court’s grant of a motion to suppress where
an officer followed a defendant who elected to legally exit a sobriety checkpoint prior to
entering the checkpoint funnel, stopped the defendant and observed contraband in the
vehicle.



              Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
         3
       {¶23}   The city of Parma argues that Dayton v. Van Hoose, 2d Dist. Montgomery

C.A. No. 18053, 2000 Ohio App. LEXIS 5764 (Dec. 8, 2000), supports its position in this

case. In Van Hoose, the appellants asked police to relocate a prostitution decoy operation

away from their home where their 11-year-old grandson was also present observing the

activities. Police refused and appellants began yelling to prospective customers that the

decoy was a police officer. Police directed them to stop, but they continued. Id. at *2.

      {¶24} Appellant appealed the finding of guilt on the charge of obstructing official
business. Id. at *3. Appellants launched a direct challenge to the constitutionality of the
ordinance for impinging on their First Amendment right to free speech.

       {¶25}     The court held that the ordinance “is justified and narrowly tailored to

permit the significant government interest of allowing public officials to conduct their

business without interference.” Id. at *8. The Van Hoose court also affirmed the trial

court’s finding that the continued behavior of “hollering” that the decoy was really an

officer where evidence demonstrated that a potential customer took heed and waved off the

decoy thwarted police efforts was not against the manifest weight of the evidence. Id. at

*15.

       {¶26} The Ohio Supreme Court has not spoken definitively to the issue of printed

and verbal warnings of police activity constituting an overt act for obstruction purposes.

However, this court, the Sixth Circuit Court of Appeals, and a number of Ohio appellate

courts have recognized that, in some instances, language may rise to the level of an overt

act. “[C]ourts have taken a case-by-case approach while mindful that inclusion of mere

speech as a proscribed conduct may run afoul of the constitutionally protected right of
freedom of speech.” Parma v. Campbell, 8th Dist. Cuyahoga Nos. 79041 and 79042, 2001

Ohio App. LEXIS 4907, *11 (Nov. 1, 2001).

       {¶27} In Patrizi v. Huff, 690 F.3d 459, 2012 U.S. App. LEXIS 18082 (6th Cir.

2012), the Sixth Circuit Court of Appeals discussed the United States Supreme Court’s

recognition of limitations on First Amendment protections relating to citizen interactions

with local police activities. Patrizi involved a civil rights suit under 42 U.S.C. 1983

against the Cleveland Police Department.

       {¶28}    Ms. Patrizi, a licensed attorney, was at a night club with friends. Police

arrived at the club in response to an assault complaint by Ms. Wallace. Wallace identified

the alleged perpetrators who were escorted outside. The perpetrators included friends of

Patrizi and she accompanied them in exiting the building.

       {¶29} Officers testified that Patrizi “continuously interjected” during their attempts

to investigate, advising that the parties were not required to answer the questions, that she

was a defense attorney and that she was representing her friend. Id. at 462. The officers

said that Patrizi impeded their ability to investigate, pointed her finger in their faces, and

when the officer asked her to leave, she “swung her arm around” and stated that she did not

“have to go anywhere.” Id. Patrizi was arrested for obstructing official business under

Cleveland Codified Ordinances 615.06(A), the local codification of R.C. 2921.31.

       {¶30} The court determined, based on video evidence from the club that conflicted

with the testimony of the officers, that Patrizi’s actions did not constitute an affirmative act

for purposes of obstruction because she addressed the officers in a “calm and measured
manner, * * * did not ignore instructions” from the officers, and “did not in any way exhibit

aggressive, boisterous, or unduly disruptive conduct.” Id. at 465-466, citing Cleveland v.

Kristoff, 8th Dist. Cuyahoga No. 80086, 2002 Ohio App. LEXIS 1276, at *4 (Mar. 21,

2002) (“courts have affirmed convictions for obstruction of official business only when the

manner and context of the boisterous statement prevented a public official from carrying

out his or her lawful duty.”)

       {¶31}    Illuminating here, the court also explained:

       The Supreme Court has recognized First Amendment limitations on the
       conduct that state municipalities may outlaw with respect to interruption of
       police activity. In Houston v. Hill, 482 U.S. 451, 455, 107 S. Ct. 2502, 96
L. Ed. 2d 398 (1987), the Court held that a Houston ordinance that made it
       illegal to “oppose, molest, abuse or interrupt any policeman in the execution
       of his duty” was substantially overbroad and therefore unconstitutional. The
       Court explained that “the First Amendment protects a significant amount of
       verbal criticism and challenge directed at police officers” and that “[t]he
       freedom of individuals verbally to oppose or challenge police action without
       thereby risking arrest is one of the principal characteristics by which we
       distinguish a free nation from a police state.” Id. at 461-63. Accordingly,
       the Court concluded that because the “Houston ordinance” was not “narrowly
       tailored to prohibit only disorderly conduct or fighting words” it
       impermissibly captured protected speech. Id. at 465. Although Hill is not
       directly relevant insofar as the present case does not concern a First
       Amendment challenge, Hill’s explanation of what conduct may and may not
       be criminalized must nevertheless inform this court’s analysis. See Swiecicki
       v. Delgado, 463 F.3d 489, 498, 2006 U.S. App. LEXIS 23454 (6th Cir. 2006)
       (“An officer may not base his probable-cause determination on speech
       protected by the First Amendment.”). Thus, despite any arguable ambiguity
       in the Ohio state courts’ jurisprudence, the U.S. Supreme Court has clearly
       established that nonaggressive questioning of police officers is
       constitutionally protected conduct. Patrizi’s actions fall precisely within that
       protected ambit because, when the facts are viewed in her favor, her conduct
       did not cross the line into fighting words or disorderly conduct prohibiting
       the officers from conducting their investigation.

(Emphasis added.) Id. at 466-467.
       {¶32}       Odolecki’s sign and statements were not directed at the police officers but

at the public. The Parma PD denies that the citation was issued solely because of the

warning sign, but also because officers observed Odolecki approach several vehicles that

were signaling to turn onto the street containing the checkpoint. The officers state that after

Odolecki’s approach, the vehicles changed direction.

       {¶33}       Checkpoint warnings by the authorities are constitutionally required to

inform the public of the possibility of detention. Bryson, 142 Ohio App. 3d at 402, 755
N.E.2d 964.        Odolecki’s sign served the same purpose of warning the public of the

sobriety checkpoint. The vehicles had not yet approached the area beyond which they

could not voluntarily exit the checkpoint funnel so the statement “turn here” was accurate

as to the legal option to do so, and vehicles were not required to do so. Further, the police

would have no right to follow vehicles that chose to turn around prior to entering the

funnel.       Bryson at 403. 4 The Parma PD has advanced no case law supporting their

position that the words constituted obstruction.         There is no evidence in the record that the

officers heard the content of the conversation between Odolecki and the vehicle occupants

who elected to change direction.

       {¶34}       Not only do we find a failure to establish that the warning was an “overt act

intended to prevent” the officers from educating drivers, or discovering drunk drivers, an



            Police testified that they also employ an observation car that follows vehicles who elect to
          4


 turn off prior to the funnel area to see if the vehicle has any violations such as a broken light. That
 practice is specifically prohibited by our finding in Bryson, perhaps justifying the advice to “turn off.”
additional element of obstruction is the presence of an illegal act. Jackson, 8th Dist.

Cuyahoga No. 97743, 2012-Ohio-4278, ¶ 25. Even assuming that the intent to warn and

obstruct is clear:

       [T]he warning was not directed to persons whom the evidence revealed to
       have been either acting illegally or to have begun activity intended to
       culminate in illegality. Thus, only one of the two elements necessary to
       establish an offense was present and the offense was not proved.

Warrensville Hts. v. Wason, 50 Ohio App. 2d 21, 25-26, 361 N.E.2d 546, ¶ 26 (8th

Dist.1976). See also Morris, 8th Dist. Cuyahoga No. 103561, 2016-Ohio-8325, ¶ 14.

       {¶35}         Thus, we find that the evidence is insufficient to support all elements of

the charge of obstruction. We vacate the conviction for obstruction in this case, and

further determine that our decision on this issue renders the remaining errors relating to the

June 13, 2014 obstruction conviction moot.

               2.       July 29, 2015 — Misconduct at an Emergency, Disorderly

                        Conduct, and Obstruction of Official Business

       {¶36}        The mother testified that her family was at home baking. The young man

became agitated, expressed that he could not do anything right, and said he was going to

jump off of the bridge. The mother and daughters left the house to follow him. She

called the son’s psychologist and also called 911, asking for help because her son was too

large and strong for her to physically handle. Two officers arrived as she attempted to

hold on to her son to prevent him from climbing over the guardrail into the bridge area.

The officers were succeeding in calming the son. Several other officers arrived.

       {¶37} The video of events reflects Odolecki approaching the scene on a bicycle,
riding down the sidewalk area on the other side of the four-lane street. The activity scene is

to his left, slightly beyond the bridge area in a small, park-like area at an intersection.

There are two police cars and three police motorcycles with emergency lights flashing.

       {¶38} Odolecki proceeds to film as he crosses the bridge, and stops on the corner

across from the scene. The young man is sitting on a guard rail, an officer is speaking with

him and another officer is speaking with the mother and three daughters. Odolecki crosses

the street and stands recording just feet from the scene.

       {¶39} Police testified Odolecki’s presence agitated the teen who became very upset

about being recorded, and again threatened to jump. The video shows the officers and

family members speaking with each other and looking at Odolecki. At this point there were

four officers speaking with the young man, indicating an escalating situation of concern.

       {¶40} The officer standing with the family politely stated to Odolecki, “he’s having

a real bad day, can you forego this right now?” Odolecki responded, “no, I cannot.” The

officer repeated, “he’s having a real bad day,” Odolecki interrupted, “that’s good,” as the

officer continued, “and you’re not helping.” Odolecki responded, “neither are you,

probably.”

       {¶41} Odolecki now has the attention of everyone. The video shows Sgt. Gillissie

leaving the officers who were with the young man, walked over to Odolecki, and informed

him the young man was a juvenile who could not be recorded without the mother’s

permission. Sgt. Gillissie requested that Odolecki move from the area.
         {¶42}   The camera view briefly shifted. Odolecki told the sergeant not to “touch

his sh*t,” and that he was “not going to take a walk because this is public f**king

property.” Sgt. Gillissie advised Odolecki to take a walk or be arrested for obstruction.

The camera view again shifted and Odolecki moved quickly across the street, positioned

himself on the adjacent corner, remarking loudly along the way, and yelling “its public

f**king property, arrest me now.”

         {¶43} Odolecki then began yelling and pointing, stating that one of the officers

“likes to violate people’s rights,” and “welcome to Youtube, motherf**ker.” Two of the

officers walked over to Odolecki and informed him that he was under arrest.

                       a.    Obstruction of Official Business

         {¶44} The officers did not address Odolecki while he was recording the activities

from the other side of the street and the evidence does not support that the legal act of

recording was the basis for the citation.      The choice to enter the area to record the

situation, refusal to relocate or cooperate, aggressive behavior and profanity, and

distracting the police from attending to the emergency situation, all of which served to

upset the young man and the family, constitute the act that brings Odolecki before this

court.

         {¶45} The mother testified that she was upset that Odolecki was recording her

children, using profanity in front of her three daughters, and that she was afraid because he

“was so aggressive.”

         MOTHER:       I was scared, I was scared for my son because he was getting
                       angry again and I know I’m not allowed to tell you what he said
                             but the girls were scared, we were already having a really hard
                             time as it was and I just wanted him to go way and leave us
                             alone and stop screaming at us.

(Tr. 146.)         The officers testified that the young man became agitated when he saw that he

was being video recorded and began crying, stating that he might as well commit suicide

since the incident was being recorded. Officer Tellings testified that the teen made the

comment that “I might as well jump now and then it started to get worse you can see him

putting his head down probably starting you know almost start crying again.”

       {¶46}          As the video, the testimony of the officers and the testimony of the mother

confirms, Odolecki’s behavior impeded the officers in performing their duties. Patrizi,

690 F.3d 459, 2012 U.S. App. LEXIS 18082; Campbell, 8th Dist. Cuyahoga Nos. 79041

and 79042, 2001 Ohio App. LEXIS 4907, at *12-13 (obstruction of official business is

found where “the manner and context of the boisterous statement prevented a public

official from carrying out his or her lawful duty.”). We find that the jury did not lose its

way and the evidence was sufficient for the conviction.

                             b.    Misconduct at an Emergency

       {¶47} PCO 648.07(a)(1), misconduct at an emergency, provides:

             (a)         No person shall knowingly do any of the following:

               (1) Hamper the lawful operations of any law enforcement officer,
       firefighter, rescuer, medical person, emergency medical services person, or
       other authorized person engaged in the person’s duties at the scene of a fire,
       accident, disaster, riot, or emergency of any kind;

       *      *      *

             (d)      As used in this section:
            (1)     “Emergency facility” has the same meaning as in Ohio
      R.C. 2909.04;

              (2)     “Emergency facility person” is the singular of “emergency
      facility personnel” as defined in Ohio R.C. 2909.04;

            (3)  “Emergency medical services person” is the singular of
      emergency medical services personnel as defined in Ohio R.C. 2133.21.

(R.C. 2917.13; Ord. 53-03. Eff. Mar. 3, 2003.)

      {¶48}     Odolecki argues that he did not act knowingly because he was not aware

that the situation was an emergency. “Knowingly” is defined in R.C. 2901.22(B):

      (B) A person acts knowingly, regardless of purpose, when the person is
      aware that the person’s conduct will probably cause a certain result or will
      probably be of a certain nature. A person has knowledge of circumstances
      when the person is aware that such circumstances probably exist. When
      knowledge of the existence of a particular fact is an element of an offense,
      such knowledge is established if a person subjectively believes that there is a
      high probability of its existence and fails to make inquiry or acts with a
      conscious purpose to avoid learning the fact.

      {¶49}    The trial court specifically instructed the jury on the mens rea:

      COURT:        Before you can find Defendant guilty of this charge, you must
                    find beyond a reasonable doubt that on or about July 29, 2015,
                    in the city of Parma, Cuyahoga County, State of Ohio, the
                    Defendant knowingly hampered the lawful operations of a law
                    enforcement officer in his duties at an emergency. A person
                    acts knowingly regardless of his purpose when he is aware that
                    his conduct will probably cause a certain result. A person has
                    knowledge of circumstances when he is aware that such
                    circumstances probably exist. Since you cannot look into the
                    mind of another, knowledge is determined from all facts and
                    circumstances in evidence. You will determine from these
                    facts and circumstances whether there existed at the time in
                    mind of the Defendant an awareness of the probability that he
                    was hampering the lawful operation of a law enforcement
                    officer in his duties at an emergency.
(Tr. 325.)

       {¶50} While the ordinance, which tracks R.C. 2917.13, does not narrowly define

the circumstances that may be deemed an emergency, case law interpreting the legislative

intent is illuminating:

       The Legislative Service Commission’s Note about this offense explained that

       this section is “aimed primarily at controlling bystanders and curiosity seekers

       at emergency scenes, in order to permit police, fire brigades, rescue and

       medical personnel,    and others, to perform their duties with the utmost

       efficiency at such times.” The offense is described as “a specific tool for

       crowd control at emergencies” but the offense “need not necessarily arise

       from the collective conduct of a crowd but may be committed by one person.”

       The Note sets forth an example of “one who simply gets underfoot at an

       emergency and is consciously aware he is doing so * * *.” R.C. 2917.13,

       Legislative Service Commission Note (1973).

State v. Bryant, 9th Dist. Lorain No. 09CA009736, 2011-Ohio-4555, ¶ 22.

       {¶51} Odolecki approached a scene with five police vehicles, flashing lights, and

citizens. The fact that Odolecki began recording upon approach indicates a recognition that

a situation was in progress involving police intervention. Officers did not interfere with

Odolecki’s initial filming attempts from the other side of the street. It was only after

Odolecki imposed himself directly in the area that a request was made for him to cease. The
record demonstrates Odolecki’s direct presence was causing distress to the young man and

family as well as a distraction to the officers attempting to resolve the situation.

       {¶52} The purpose of the statute is to “give law enforcement the power to exercise

extraordinary control to protect the public.” Kinzer v. Schuckmann, 850 F. Supp. 2d 785,

794, 2012 U.S. Dist. LEXIS 15024 (S.D. Ohio 2012). Therefore, “a measure of deference”

is owed to an officer’s assessment of danger to bystanders and discerning impediment to

efforts and safety of the officers attempting to manage the situation. Id.

       {¶53}     Odolecki claims privilege as a media representative pursuant to PCO

647.07(B) (R.C. 2917.13(B)). We first observe that the ordinance does not expand media

protection beyond that of the general public. “[T]he First Amendment does not guarantee

the press a constitutional right of special access to information not available to the public

generally.” (Citations omitted.) Branzburg v. Hayes, 408 U.S. 665, 684, 92 S. Ct. 2646, 33
L. Ed. 2d 626 (1972).

       {¶54}     However, a determination of Odolecki’s asserted status as a media

representative is not required because there is no prohibition of Odolecki’s ability to

record the scene. Odolecki’s choice to position himself immediately adjacent to the scene,

and the obnoxious behavior that followed, upsetting the young man, his family and

distracting the officers, underlie the charge. Further, the fact that Odolecki was on public

property does not overcome the right of the officers to determine how best to address and

manage the situation. Kinzer at 794.
       {¶55} We find that the jury’s finding is supported by the manifest weight and

sufficiency of the evidence, rendering the remaining errors as to the conviction moot.

                      c.     Disorderly Conduct

       {¶56} Parma’s disorderly conduct ordinance provides, in part:

       648.04 DISORDERLY CONDUCT.

       (a) No person shall recklessly cause inconvenience, annoyance or alarm to
       another, by doing any of the following:

       *    *   *

       (2) Making unreasonable noise or offensively coarse utterance, gesture or
       display, or communicating unwarranted and grossly abusive language to any
       person;

       {¶57} This court considered a challenge to PCO 648.02(a)(2), which tracks R.C.

2917.11, in Parma v. Kannenberg, 8th Dist. Cuyahoga No. 100370, 2014-Ohio-5681.

Appellant appealed her convictions for disorderly conduct, trespassing, open burning, and

violation of a temporary protection order, resulting from an ongoing dispute with a

neighbor.   Id. at ¶ 1.    The appellant argued on appeal that standing outside yelling

obscenities early in the morning was an exercise of her First Amendment rights, did not

cause harm to the neighbors who lodged the complaint, requiring reversal of her conviction

for disorderly conduct. Id. at ¶ 30.

       {¶58} The framework for analyzing whether the disorderly conduct prohibition has a

chilling effect on protected speech is set forth in State v. Hoffman, 57 Ohio St. 2d 129, 387
N.E.2d 239 (1979):
       A person may not be punished under R.C. 2917.11(A)(2) for “recklessly
       caus[ing] inconvenience, annoyance, or alarm to another,” by making an
       “offensively coarse utterance” or “communicating unwarranted and grossly
       abusive language to any person,” unless the words spoken are likely, by their
       very utterance, to inflict injury or provoke the average person to an immediate
       retaliatory breach of the peace.

Id. at paragraph 1 of the syllabus, quoted by Kannenberg at ¶ 30.

       {¶59} A challenge to the content of the defendant’s language requires application of

a First Amendment analysis to ensure protection of the defendant’s constitutional rights.

Conversely, a First Amendment analysis is not required where the focus is on unreasonable

noise, “and the use of fighting words is not an element of the offense.” A city may legally

cite those who are yelling and otherwise disturbing the peace. Kannenberg at ¶ 30, citing

Fairborn v. Grills, 2d Dist. Greene C.A. No. 92 CA 92, 1994 Ohio App. LEXIS 2467, *5

(June 8, 1994);        Warrensville Hts. v. Brown, 8th Dist. Cuyahoga No. 89346,

2008-Ohio-126, ¶ 12.

       {¶60}     In this case, the officers and the mother testified that it was the loud and

aggressive manner of the speech during an emotionally charged emergency situation, not

the profanity alone, that upset the     young man and frightened the mother and her

daughters. Therefore, a First Amendment analysis is not required. Further, based on the

aforecited facts, the conviction for disorderly conduct is not against the manifest weight of

the evidence and the evidence was sufficient to support the conviction.
      B.      Improper Admission of Video.

      {¶61}    Addressing the tenth assigned error, Odolecki challenges the admission of

exhibit No. 5, a compilation of several videos posted on Odolecki’s Youtube account where

the July 29, 2015 incident is also posted. Odolecki objects to the admission into evidence

of a YouTube Cop Block show video containing an interview with Odolecki regarding the

July 29, 2015 arrest, and several videos of others exercising their constitutional rights

against police. Odolecki argues the evidence did not fall within the “other acts” evidence

admissible under Evid.R. 404(B) because it did not go to Odolecki’s intent in the case.

      {¶62}    Evid.R. 404(B) provides:

      Evidence of other crimes, wrongs, or acts is not admissible to prove the
      character of a person in order to show that he acted in conformity therewith.
      It may, however, be admissible for other purposes, such as proof of motive,
      opportunity, intent, preparation, plan, knowledge, identity, or absence of
      mistake or accident.

      {¶63} A trial court has broad discretion in excluding or admitting evidence. The

ruling of the trial court on the admissibility of evidence will be upheld absent an abuse of

that discretion. In re C.A., 8th Dist. Cuyahoga No. 102675, 2015-Ohio-4768, ¶ 59. “An

abuse of discretion implies that the court’s decision was unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983).

      {¶64} Evidence of other acts requires a three-step analysis: (1) is the evidence

relevant to make a material fact more or less probable (Evid.R. 401); (2) is the evidence

presented to prove the character of the defendant or for legitimate Evid.R. 404(B) purposes;
and (3) whether the probative value is substantially outweighed by the danger of unfair

prejudice. State v. Williams, 134 Ohio St. 3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 20.

See Evid.R. 403. Where there is no reasonable possibility that exclusion would have

affected the trial result, the error, if one occurred, is harmless. State v. Chambers, 8th Dist.

Cuyahoga No. 99864, 2014-Ohio-390, ¶ 40, citing State v. Boczar, 11th Dist. Ashtabula

No. 2007-A-0034, 2008-Ohio-834, ¶ 50.

       {¶65} Viewing the totality of the evidence introduced in this case, as detailed in

our findings on the sufficiency and manifest weight of the evidence, we find the

introduction of the evidence was harmless. Chambers at ¶ 41.

       {¶66}     The tenth assigned error is overruled.

       C.      Failure to Make Statutorily Mandated Findings in Imposing
               Consecutive Sentences.

       {¶67}    We address Odolecki’s eleventh, and final, assigned error. Odolecki’s

obstruction conviction (PCO 606.14) for the June 14, 2014 charge is reversed, which

vacates 90 days of the 240-day sentence and $200 of the $700 total fine. The city of Parma

is correct that the statutorily mandated findings supporting consecutive sentences are not

required here. R.C. 2929.41(B) allows sentences for misdemeanors to be served

consecutively as long as the aggregate term does not exceed 18 months without recitation

of the requisite findings. The distinction between the two is a prison term, applicable to

felony offenders, and jail for the misdemeanor sentence. State v. Alexander, 8th Dist.

Cuyahoga No. 102708, 2016-Ohio-204, ¶ 6.

       {¶68}     The eleventh assignment of error is overruled.
IV.    Conclusion

       {¶69}    Odolecki’s conviction on the June 13, 2014 charge of obstruction is

reversed and the sentence is vacated.     The remaining convictions for the July 29, 2015

incident are affirmed.

       {¶70} Judgment is vacated in part, affirmed in part, and the case is remanded to the

trial court for further proceedings consistent with this opinion.

       It is ordered that appellant and appellee share costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Parma

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



____________________________________________
ANITA LASTER MAYS, JUDGE

MARY J. BOYLE, P.J., CONCURS;
FRANK D. CELEBREZZE, JR., J., CONCURS IN JUDGMENT ONLY